DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 13 are objected to because “wherein the step plane notches” is improper and seemingly was meant to have been struck in the claim amendments.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is ambiguous whether “varying depths among the at least two discs” means that the notch depths vary among the notches of the at least two discs, or that the notch depths vary from one disc to another.  For further examination, it will be interpreted as the notch depth varies among the notches.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4, 6-7, 9-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Christie (U.S. 2019/0261549) in view of Jilani (U.S. 4,099,576).
Regarding claim 1, Christie discloses (Fig. 1, 29A-I) a ground engaging agricultural tillage blade comprising: a disc (140) having a central opening (150) adapted to be attached to an implement for rotation about an axis of rotation; the disc having an outer periphery; and a plurality of step plane notches (112) in the disc from a location substantially at the outer periphery to the central opening, wherein each step plane notch comprises a width and a depth.  Christie does not disclose a uniform depth along the width of each notch.
Jilani discloses (Fig. 3, like reference numbers shown in Fig. 1) a ground engaging agricultural tillage blade comprising: a disc (10) having a plurality of step plane notches (12), wherein a depth of each notch is uniform along a width of the same notch (Col. 4, lines 31-33).  Jilani teaches that flat-bottomed notched are advantageous and have excellent cutting capability (Col. 4, lines 33-36).  For at least this reason, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a uniform depth along the width of each notch of Christie.
Regarding claim 2, Christie discloses (Fig. 1, 29A-I) in the combination above that the notch depths are uniform among the step plane notches (112).
Regarding claim 4, Christie discloses (Fig. 24) in the combination above that the disc may be convex on one side and concave on the other.
Regarding claim 6, Christie discloses (Fig. 71a-e) in the combination above that a hub (7152) may be attached to the disc around the central opening.
Regarding claim 7, Christie discloses (Fig. 1, 71a-e) in the combination above that substantially aligned holes (152) are disposed through the blade and through the hub and threaded fasteners (six shown around periphery of hub 7152) extend through the aligned holes for holding the hub fixed to the blade ([0226]).
Regarding claim 9, Christie discloses (Fig. 1, 29A-I) a ground engaging agricultural tillage blade apparatus comprising: a disc (140) having a central opening (150) adapted to be attached to an implement for rotation about an axis of rotation; the disc having an outer periphery; a plurality of step plane notches (112) in the disc from a location substantially at the outer periphery to the central opening; and a hub (Fig. 71a-e, 7152) being attached to the disc around the central opening, wherein each step plane notch comprises a width and a depth.  Christie does not disclose a uniform depth along the width of each notch.
Jilani discloses (Fig. 3, like reference numbers shown in Fig. 1) a ground engaging agricultural tillage blade apparatus comprising: a disc (10) having a plurality of step plane notches (12), wherein a depth of each notch is uniform along a width of the same notch (Col. 4, lines 31-33).  Jilani teaches that flat-bottomed notched are advantageous and have excellent cutting capability (Col. 4, lines 33-36).  For at least this reason, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a uniform depth along the width of each notch of Christie.
Regarding claim 10, Christie discloses (Fig. 1, 71a-e) in the combination above that substantially aligned holes (152) are disposed through the blade and through the hub and threaded fasteners (six shown around periphery of hub 7152) extend through the aligned holes for holding the hub fixed to the blade ([0226]).
Regarding claim 11, Christie discloses (Fig. 68c) in the combination above that the apparatus may further comprise at least two discs.
Regarding claim 13, Christie discloses (Fig. 1, 29A-I) in the combination above that the notch depths are uniform among the step plane notches (112).
Regarding claim 15, Christie discloses (Fig. 24) in the combination above that the disc may be convex on one side and concave on the other.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of Jilani and further in view of Hulin (EP 3,087,815).
Christie in view of Jilani discloses the elements of claims 1 and 9 as described above, but does not disclose varying depths between notches or that depths are 50% or less of widths.
Hulin discloses (Fig. 1a) a notched disc (1) for agricultural machines having step plane notches (2, 3), wherein each step plane notch comprises a depth which is 50% or less of the width of the respective notch (possible dimensions described [0017]-[0020] include those of the claimed ratio of 50% or less) and wherein the depths vary between the step plane notches.  Hulin teaches ([0008]) that the disclosed differently-notched disc is advantageous in that it compromises the advantages of a plain disc (life time) with those of a notched disc (efficient surface and residue cutting).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the described structure taught by Hulin in the discs of Christie for this reason.

Claims 8, 12, 17-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of Jilani and further in view of Miller (U.S. 4,016,935).
Regarding claims 8 and 12, Christie in view of Jilani discloses the elements of claims 6 and 9 as described above.  Christie also discloses that the disc is for a variety of agricultural purposes in which cutting a surface, mulching, tilling, flowing, or aerating soil are necessary ([0150]-[0157]).  Christie does not disclose spacer spools disposed on a shaft between discs, but provides that the disc may be mounted to an existing implement, for instance by replacing discs of an implement, for a plurality of applications ([0226]).
Miller discloses (Fig. 1-9) a harrow disc gang, wherein a spacer spool (36) is disposed on a shaft between two discs and the spacer spool extends radially outward by a distance.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mount the discs of Christie in view of Jilani on a shaft with spacer spools as taught by Miller in order to utilize the discs over a wide area by constraining the discs a distance away from each other.
Regarding claim 17, Christie discloses (Fig. 1, 29A-I) a ground engaging agricultural tillage blade apparatus comprising: at least two discs (140; Fig. 68c), each having a central opening (150) adapted to be attached to an implement for rotation about a substantially horizontal axis of rotation; each disc having an outer periphery; and a plurality of step plane notches (112) in each disc from a location substantially at the outer periphery to the central opening, wherein each step plane notch comprises a width and a depth.
Jilani discloses (Fig. 3, like reference numbers shown in Fig. 1) a ground engaging agricultural tillage blade apparatus comprising: a disc (10) having a plurality of step plane notches (12), wherein a depth of each notch is uniform along a width of the same notch (Col. 4, lines 31-33).  Jilani teaches that flat-bottomed notched are advantageous and have excellent cutting capability (Col. 4, lines 33-36).  For at least this reason, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a uniform depth along the width of each notch of Christie.
Christie discloses that the disc is for a variety of agricultural purposes in which cutting a surface, mulching, tilling, flowing, or aerating soil are necessary ([0150]-[0157]).  Christie does not disclose spacer spools disposed on a shaft between discs, but provides that the disc may be mounted to an existing implement, for instance by replacing discs of an implement, for a plurality of applications ([0226]).Miller discloses (Fig. 1-9) a harrow disc gang, wherein a spacer spool (36) is disposed on a shaft between two discs and the spacer spool extends radially outward by a distance.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mount discs of Christie in view of Jilani on a shaft with spacer spools as taught by Miller in order to utilize the discs over a wide area by constraining the discs a distance away from each other.
Regarding claim 18, in the combination above Christie further discloses (Fig. 1, 29A-I) that the notch depths are uniform among the step plane notches (112).
Regarding claim 20, in the combination above Christie further discloses (Fig. 24) that each disc may be convex on one side and concave on the other.
Regarding claim 22, in the combination above Christie further discloses (Fig. 71a-e) that a central hub (7152) may be attached to at least one disc around a central opening, which may be used on a shaft of discs and spacer spools as taught by Miller (hub indicated at 32, 38 of Fig. 1, 5).
Regarding claim 23, in the combination above Christie further discloses (Fig. 1, 71a-e) that substantially aligned holes (152) are disposed through the blade and through the hub and threaded fasteners (six shown around periphery of hub 7152) extend through the aligned holes for holding the hub fixed to the blade ([0226]).

Claim 19 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of Jilani and Miller and further in view of Hulin.
Christie in view of Jilani and Miller teaches the elements of claim 17 as described above, but does not teach varying depths among the at least two discs or that depths are 50% or less of widths.
Hulin discloses (Fig. 1a) a notched disc (1) for agricultural machines wherein the step plane notches (2, 3) are of varying depths among the disc, and wherein each step plane notch comprises a depth which is 50% or less of the width of the respective notch (possible dimensions described [0017]-[0020] include those of the claimed ratio of 50% or less).  Hulin teaches ([0008]) that the disclosed differently-notched disc is advantageous in that it compromises the advantages of a plain disc (life time) with those of a notched disc (efficient surface and residue cutting).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the described structure structure taught by Hulin in the discs of Christie, Jilani, and Miller for this reason.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671